UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6362


MICHAEL WAYNE MABE,

                Plaintiff - Appellant,

          v.

KEITH WHITENER; GEORGE SOLOMON; BETTY BROWN; SORRELL
SAUNDERS, Administrator, Scotland Correctional; FNU JONES,
Administrator, Bertie Correctional,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:13-cv-00162-FDW)


Submitted:   July 31, 2015                 Decided:   August 14, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Wayne Mabe, Appellant Pro Se. Kimberly D. Grande, Donna
Elizabeth Tanner, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael    Wayne       Mabe    appeals   the    district     court’s       orders

dismissing with prejudice his 42 U.S.C. § 1983 (2012) complaint

in which Mabe alleged violations of the First Amendment and the

Religious Land Use and Institutionalized Persons Act, see 42

U.S.C. §§ 2000cc to 2000cc-5 (2012), and denying Mabe’s Fed. R.

Civ. P. 59(e) motion to alter or amend that judgment.                            We have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court.                              See

Mabe   v.   Whitener,     No.        5:13-cv-00162-FDW      (W.D.N.C.      Feb.    10   &

Mar. 10, 2015).         We deny Mabe’s motions for the appointment of

counsel, for an order directing the district court to issue a

restraining order, and for injunctive relief pending appeal.                            We

dispense    with       oral     argument     because       the    facts    and     legal

contentions      are   adequately        presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2